Citation Nr: 1729627	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-12 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina. 


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 30 percent from February 10, 2014 for ischemic heart disease.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	George Sink, P.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse
ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran is from the Vietnam Era having served on active duty in the U.S. Army from July 1964 to April 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 and an August 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina and St. Petersburg, Florida, respectively.  Jurisdiction of this case is currently with the RO in Columbia, South Carolina.

In the January 2012 rating decision, the RO granted service connection for PTSD and assigned a rating of 70 percent disabling.  In the August 2014 rating decision, the RO granted service connection for ischemic heart disease and assigned a rating of 10 percent disabling.  During the appeal period, the RO received new evidence from the Veteran, and as a result, increased the Veteran's disability rating for ischemic heart disease in February 2017 to 30 percent disabling effective February 10, 2014.  As the maximum benefit was not granted, the issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran also submitted a claim for TDIU in February 2012 which the RO denied in February 2014.  A claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As such, the Board has taken jurisdiction over this issue.

In April 2017, the Veteran and his wife testified at a video-conference hearing before the undersigned.  The transcript of this hearing is of record. 


The Board notes that after the February 2017 decision and the Veteran's April 2017 hearing, the Veteran submitted additional evidence to substantiate his claims.  However, the Veteran also submitted a waiver of the AOJ's initial consideration of this evidence.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran's PTSD has not manifested to a degree of total occupational and social impairment.

2.  The Veteran's ischemic heart disease has been manifested by a workload of greater than three METs but not greater than five METs, resulting in dyspnea and fatigue.

3.  The Veteran's service-connected PTSD and IHD render him unable to obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 60 percent evaluation for ischemic heart disease have been met since February 10, 2014.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.100, 4.104, Diagnostic Code 7005.

3.  Entitlement to TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in May 2011 and December 2012 that fully addressed all notice elements.  The letter was sent prior to adjudication and informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additionally, the Veteran nor his representative, has raised the issue of improper notice; therefore, the Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claim.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its' duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Here, the Veteran's VA treatment records and private medical treatment records have been associated with the claims file.  Moreover, the Veteran was afforded VA examinations in May 2011, August 2011, July 2013, August 2014, October 2014, and August 2016 to assist the Veteran in substantiating his claims.

Given the above development, the Board finds there has been substantial compliance with the VCAA regarding the duties to notify and assist.  As the Veteran has not identified any additional evidence pertinent to the claim, nor is there additional evidence which needs to be obtained, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.

Increased Rating for PTSD

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's PTSD has been evaluated as 70 percent disabling for the period on appeal under Diagnostic Code 9411.  Diagnostic Code 9411 uses the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

Under the General Rating Formula, a 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2016).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).  

Use of the term "such symptoms as" in § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed.Cir. 2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet.App. 436, 442 (2002). However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and because the plain language of the regulation makes clear that "the veteran's impairment must be 'due to' those symptoms," a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio,  713 F.3d at 116-17.

The Veteran underwent a VA examination in May 2011 for his PTSD disability.  The examiner noted the Veteran had some memory difficulties, but it did not appear to be a valid indicator of his memory as he got distracted.  The Veteran was able to interpret a proverb and spell "world" backwards.  The examiner further noted the Veteran was oriented, generally cooperative, and demonstrated some psychomotor retardation.  His affect was constricted and his mood was dysphoric.  The Veteran denied a history of suicide attempts and indicated the last time he was physically aggressive with someone was two years ago.

The examiner further reported the Veteran exhibited symptoms of sleep and memory problems, problems with difficulty in establishing and maintaining effective work and social relationships, and some impaired impulse control.  Moreover, the examiner noted the Veteran exhibits irritability, difficulty adapting to stressful circumstances, including work or work like settings, and some difficulties in establishing effective relationships.  The examiner described the Veteran as having occupational and social impairment with reduced reliability and productivity.

Similarly, the examiner in the Veteran's August 2011 PTSD examination reported the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The examiner also noted the Veteran exhibited symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or events, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  Other symptoms noted by the examiner attributable to the Veteran's PTSD included the Veteran's history of alcohol abuse/dependence which is now in remission.

In July 2013, the Veteran underwent a PTSD Disability Benefits Questionnaire (DBQ).  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, impairment of short and long term memory, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, difficulty adapting to stressful circumstances, including work or a work-like setting, neglect of personal hygiene, and intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner concluded the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

The Veteran contends his PTSD disability warrants a 100 percent disability rating.  In the Veteran's hearing, he reported symptoms of sleep impairment and that he was easily "set-off," and easily angered.  The Veteran indicated he has panic attacks one to three times per week, and short-term memory loss.  The Veteran further reported he has homicidal and suicidal ideations, and that he isolates himself, even around family.  

Likewise, the Veteran's wife has substantiated the Veteran's PTSD symptoms in her lay statement.  His wife reported the Veteran does not have any impulse control, his sleep schedule is fragmented, and that he has trouble concentrating and focusing on tasks.  She further confirmed the Veteran has panic attacks, memory loss, and isolates himself from people, including family.  

The Veteran and his wife's reports of the Veteran's symptoms are consistent with the reported symptoms from the Veteran's VA examinations; however, the Board finds that the symptoms exhibited by the Veteran do not warrant an increased disability rating.  As noted in the Veteran's August 2016 examination, the Veteran exhibits occupational and social impairment with reduced reliability and productivity.  A disability rating of 100 percent would involve the Veteran exhibiting behaviors and symptoms of total occupational and social impairment, while the Veteran's PTSD symptomatology does appear to equate in severity to total occupational impairment, while his social impairment is significant, it does not equate in severity, frequency or duration to total social impairment.  This is evidenced in the Veteran's August 2016 VA examination where the Veteran reported having three children and five grandchildren, describing these relationships as fairly good, despite his having to limit his participation or remove himself when family visits. 

In this case, the Veteran is capable of articulating what his deficiencies are as it relates to his PTSD.  As noted above, the Veteran reported in his hearing that he suffers from short term memory loss, isolates himself, is easily angered, and that he has panic attacks one to three times per week.  The Veteran was also able to give a detailed account of his past work history acknowledging that the increase in his PTSD and IHD symptoms caused him to close his business.  While the Veteran's wife reports that she has to remind the Veteran to shower and change clothes, the Veteran is not incapable of doing these tasks.  Although the Veteran isolates himself during family functions, he does so out of fear of being around groups of people, as opposed to not being able to recognize his family members.  Moreover, the Veteran testified in his hearing that he has bad dreams where he may see a figure, and he has thoughts of hurting himself or others; however, these dreams and thoughts are not on a persistent basis.

Viewed as a whole, the Board finds that the symptoms exhibited by the Veteran more nearly approximate those contemplated by the 70 percent disability rating.  Therefore, a 100 percent rating is not warranted at any time during the appeal period.  The Board is unable to distinguish a time during the period of the appeal when the symptoms warranted any higher rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  As discussed above, the Veteran's symptoms do not meet the criteria for a 100 percent rating nor do his overall symptoms equate in severity, frequency or duration with total occupational or social impairment.  

Ischemic Heart Disease

The Veteran seeks an initial rating for ischemic heart disease in excess of 30 percent from February 10, 2014 which the AOJ has rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.

Under Diagnostic Code 7005, a 30 percent disability rating requires a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

A 60 percent disability rating requires more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is warranted for ischemic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, Diagnostic Code 7005.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Veteran has been afforded several VA examinations to determine the severity of his IHD and to assist in substantiating his contention that he is entitled to a 60 percent disabling rating.  The Veteran further contends two of the VA examinations for the Veteran's IHD were inadequate for rating purposes in which the Board agrees.  In the Veteran's August 2014 VA examination, the examiner did not perform any METs tests, neither subjective nor objective, to assist in determining the severity of the Veteran's condition.  Similarly, although the examiner in the Veteran's August 2016 VA examination noted the Veteran had left ventricular ejection fraction (LVEF) of 55 percent and no congestive heart failure, the examiner did not perform a subjective or objective METs test to assist in determining the severity of the Veteran's condition at that time.  Instead, the examiner used the Veteran's stress test results from August 2015.

In October 2014, the Veteran was given an ischemic heart disease DBQ by a private physician where the examiner noted the Veteran had no congestive heart failures, a normal EKG, normal LVEF at 70 percent ejection fraction, and a 3-5 METs limitation.  In as recent as May 2017, the same private physician conducted another ischemic heart disease DBQ on the Veteran noting that the Veteran had no congestive heart failures, his LVEF was normal at 65 percent, but that the Veteran's EKG showed bradycardia.  The examiner further noted the Veteran's holter monitor test revealed sinus tachycardia, and the Veteran's METs limitation was again at 3-5. 

As noted above, the measurement of METs limitations is one of the factors used to determine the severity of the Veteran's ischemic heart disease.  Given that the examiners in the Veteran's August 2014 and August 2016 VA examinations did not perform said test, the Board finds that these examinations are not adequate for rating the severity of the Veteran's condition, and therefore, have little probative value.  Alternatively, the Board finds the DBQs conducted by the private physician are adequate and highly probative to the question at hand.

The Board recognizes that the results of the DBQ examinations conducted by the private physician show that the Veteran's IHD has symptoms that fall within both the 30 percent and 60 percent rating.  Therefore, as the evidence of record is in equipoise, the benefit-of-the-doubt-rule applies and the matter will be resolved in favor of the Veteran.  As such, the Board finds that the Veteran's initial increased rating claim for ischemic heart disease is granted and shall be rated at 60 percent disabling.

In the absence of evidence of chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or an LVEF of less than 30 percent, entitlement to an evaluation of 100 percent for ischemic heart disease is not in order.


	(CONTINUED ON NEXT PAGE)

TDIU

The Veteran contends that his service-connected disabilities have rendered him unable to obtain and maintain substantially gainful employment. Having reviewed the record, the Board agrees, and finds that the Veteran's service-connected PTSD and IHD coupled with his educational and work background render him unable to obtain or maintain substantially gainful employment.

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims Court defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty level threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned income."  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad, 5 Vet. App. at 529; VAOPGCPREC 75-91 (Dec. 27 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to a service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disabilities sufficient to bring the combined evaluation to 70 percent. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran is currently service-connected for PTSD at 70 percent disabling, ischemic heart disease (IHD) at 60 percent disabling, diabetes mellitus, type II, at 20 percent disabling, and erectile dysfunction associated with PTSD at 0 percent disabling.  His combined disability rating is 90 percent.  Thus, the Board finds that the Veteran's service-connected disabilities meet the schedular criteria for TDIU.

According to the Veteran's VA Form 21-8940, the Veteran operated a heating and air conditioning company from February 1978 to May 2006.  The Veteran's August 2011 VA examination revealed that the Veteran attended school to the eighth grade and did not receive a diploma.  He also attended some technical school.  Records from a May 2017 vocational employability assessment indicate the Veteran also worked as a battery manufacturing production worker, shipping/receiving/loading, general handyman, and a maintenance mechanic.  In his May 2011 VA examination, the Veteran reported having worked at his own construction company for about 17 to 18 years.  

As referenced above, the Veteran has had several VA examinations where the functional impact of his service-connected disabilities was also addressed.  The examiners in said examinations opined that the Veteran's disabilities did not prevent him from obtaining substantial gainful employment.  In the Veteran's May 2011 VA examination, the examiner noted the Veteran's PTSD impacts his ability to work at a moderate to considerable level as he has problems with concentration, problems relating to people, irritability, and sleep impairment.  

Additionally, in the Veteran's August 2016 VA examination, the examiner noted the Veteran's PTSD is resulting in considerable impairment but does not render him unable to secure and maintain substantially gainful employment.  The examiner further noted the Veteran  would perform best in which he works alone or with one or two other people, one in which he has few interruptions, and one in which he has few competing job demands given his problems with irritability and concentration.  

In the Veteran's May 2017 ischemic heart disease DBQ, the examiner noted the Veteran has dyspnea, fatigue, and that the Veteran's METs limitation is between 3-5 METs which is consistent with light yard work, mowing lawn, and brief walking.  The examiner further noted the Veteran cannot be under a great amount of stress as it may induce an abnormal arrhythmia.  

In May 2017, the Veteran submitted a Vocational Employability Assessment by D.A., a social worker who reviewed the Veteran's records, and interviewed the Veteran and his wife over the telephone. The 2017 social worker determined that the Veteran's service-connected disabilities prevented him from retaining employment. She noted that his physical disabilities would prevent any strenuous employment, and that his educational background and work history and skills, along with his PTSD symptoms, would prevent sedentary employment.

Moreover, the Veteran's wife has substantiated the statements by the examiners and the social worker in which she reported that the Veteran has difficulty staying on task, has memory loss, and becomes easily frustrated and angered.

In reviewing the file, the evidence of record indicates that the Veteran is not capable of obtaining or maintaining substantial gainful employment.  As noted previously, the Veteran's PTSD examinations revealed that the Veteran has mild memory loss, anxiety, irritability, chronic sleep impairment, and difficulty in adapting to stressful circumstances, amongst other deficiencies.  The Veteran was also assessed by a licensed social worker in June 2013 who noted that during their session, the Veteran exhibited the inability to remain focused to subject matter and frequently displayed loss of topic.  The social worker noted it was necessary to redirect the Veteran and remind him of the subject matter.  Like the VA examiners, the social worker also noted that the Veteran demonstrates the inability to adapt to stressful circumstances in personal and social settings, and would undoubtedly experience the same difficulties in the work-place.  

Given the Veteran's employment background which involved heavy manual labor, it is clear that the Veteran's heart condition prevents him from continuing any type of work of this kind.  Moreover, the Veteran has an eighth grade education and reported having minimal computer skills, and that he is unable to use office related software.  Since the Veteran's employment background involves manual labor, even if the Veteran was capable of performing sedentary jobs, any skills the Veteran obtained in his previous manual positions are unlikely to transfer to a sedentary position. Thus, given the Veteran's educational and work background and his PTSD symptoms, a sedentary position is not possible.

Based on the above, the Board finds that the Veteran is unable to perform jobs of manual labor or sedentary employment due to his service-connected PTSD and IHD.    As such, the Board finds these unfortunate circumstances render the Veteran an unlikely candidate for most, if not all, jobs of a manual and sedentary nature.  Accordingly, TDIU is granted.


ORDER

Entitlement to an initial disability rating in excess of 70 percent for PTSD is denied. 

Entitlement to an initial disability rating of 60 percent disabling from February 10, 2014 for ischemic heart disease is granted.

Entitlement to a total disability rating based on individual unemployability (TDIU) is granted.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


